NUMBER 13-09-00480-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  DOMINIQUE URIBE
 

On Petition for Writ of Mandamus
 

MEMORANDUM OPINION

Before Justices Rodriguez, Garza and Vela
Memorandum Opinion Per Curiam (1)

	Relator, Dominique Uribe, filed a petition for writ of mandamus by which he requests
that this Court direct respondent, the Honorable Sandra Watts, presiding judge of the
117th Judicial District Court of Nueces County, Texas, to reform relator's judgment and
sentence in trial court cause number 03-CR-3717-B.
	This Court, having examined and fully considered relator's petition, is of the opinion
that relator has not shown himself entitled to the relief sought and the petition should be
denied.  See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of mandamus is
DENIED.

								PER CURIAM

Do not publish.
See Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 24th day of August, 2009.
1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.").